Citation Nr: 1231982	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected post operative meniscectomy of the left knee. 

2.  Entitlement to service connection for a left elbow condition. 

3.  Entitlement to service connection for a left shoulder condition. 

4.  Entitlement to service connection for a low back condition. 


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to September 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously been before the Board, most recently in April 2012, when the Board remanded the Veteran's claims in order to provide him with additional VA examinations.  As discussed in further detail below, the Veteran was provided with such examinations in May 2012.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The weight of the competent evidence of record is against a finding that the Veteran has a current left ankle condition that either is the result of, or is aggravated by, military service or any other service-connected conditions.

2.  The weight of the competent evidence of record is against a finding that the Veteran has a current left elbow condition that either is the result of, or is aggravated by, military service.

3.  The weight of the competent evidence of record is against a finding that the Veteran has a current left shoulder condition that either is the result of, or is aggravated by, military service.

4.  The weight of the competent evidence of record is against a finding that the Veteran has a current low back condition that either is the result of, or is aggravated by, military service.


CONCLUSIONS OF LAW

1.  A left ankle condition was not incurred in or aggravated by active military service, nor was the condition the result of, nor was it aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2011).

2.  A left elbow condition was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

3.  A left shoulder condition was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

4.  A low back condition was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

In correspondence dated December 2004, March 2010, and December 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  A March 2006 letter, as well as the March 2010 and December 2010 letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in subsequent supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  While the Board found that the December 2008 and January 2011 VA examination reports were inadequate, pursuant to the Board's April 2012 remand, the Veteran was afforded an additional examination in May 2012.  The examination reports indicate that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claims.  He has declined the opportunity to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Principles of Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2011).  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability; in the absence of medical evidence or persuasive lay evidence showing the Veteran has the condition alleged, service connection is not warranted.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Service connection may also be granted for any disease initially diagnosed after service when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection there must be: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.       § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



Service Connection for a Left Ankle Condition

The Veteran essentially contends that he suffers from a left ankle condition as a result of either his active duty military service or his service-connected left knee condition.  As detailed above, in order to establish service connection for the claimed condition on either a direct or secondary basis, there must be medical evidence of a current disability.  See Hickson/Wallin.

With regard to the first Hickson/Wallin element, a December 2008 VA examiner found that the Veteran had degenerative changes in the joints consistent with natural aging.  A January 2011 VA examiner found that there was no current left ankle disability, citing a 2005 x-ray examination that showed a normal left ankle.  A May 2012 VA examination, conducted by a different examiner, again found that the Veteran had no current disability of the left ankle.  Radiological testing performed in May 2012, like radiological testing performed in 2005, indicated that the Veteran's left ankle was normal.  After physical examination, the examiner indicated that there was a lack of clinically sufficient evidence to establish the presence of a currently-diagnosed left ankle condition.  The examiner noted that the Veteran complained of talar tenderness and decreased plantar flexion, but the examiner found that the Veteran had no functional loss of motion of the ankle or antalgic gait resulting from foot pathology.  The examiner acknowledged that the December 2008 VA examiner diagnosed the Veteran with "arthritis" of the ankle among other joints, but the May 2012 examiner determined that this was a subjective diagnosis of the December 2008 examiner, based solely on the Veteran's report of symptoms with no associated radiological imaging of the ankle.  The Board similarly observes that there are no radiological reports associated with the December 2008 examination demonstrating degenerative changes of the ankle, nor are there any other radiological reports of record showing the presence of arthritis in the ankle.  Accordingly, the Board has placed greater probative weight on the 2011 examination which is consistent with the remainder of the evidence of record including radiographic studies showing a normal left ankle than the 2008 examination which does not appear to have considered objective radiographic findings.  

Moreover, while the evidence shows that the Veteran has complained of pain in his left ankle, the weight of the clinical evidence shows that he has no underlying left ankle disability.   Pain alone, without a diagnosed or identifiable underlying malady or condition, does not itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the Veteran's belief that he has a left ankle disability, and he is competent to testify as to symptomatology such as experiencing pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Veteran has been provided with examinations of his alleged ankle condition based on the competency of his reports of pain.  Notwithstanding these reports of pain, the objective evidence fails to show that the Veteran has a current left ankle condition.  The Veteran, as a lay person, is not competent to opine that any symptomatology, such as pain, is attributable to a particular underlying disability.  His statements are therefore insufficient to establish the presence of any left ankle disability.  His opinion regarding the presence of a left ankle disability is outweighed by the weight of the objective evidence that does not establish a left ankle disability at any time during the course of the appeal.  

In the absence of a left ankle disability at any time since the filing of the claim, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection cannot be granted if the claimed disability does not exist.)  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for a Left Elbow, Left Shoulder, and Low Back Condition

The Veteran essentially contends that he suffers from a left elbow, left shoulder, and low back condition as a result of his active duty military service.  These claims will be addressed together both because they involve the application of similar laws to similar facts, and because the preponderance of the evidence in each case fails to demonstrate a nexus between the Veteran's disabilities and his military service.  

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson.

With regard to the first Hickson element, medical evidence of a current disability, the May 2012 examiner diagnosed the Veteran with medial epicondylitis (commonly called "golfer's elbow"), osteoarthritis of the acromioclavicular joint of the shoulder, and lumbar degenerative disc disease and lumbar osteoarthritis.  Accordingly, the first Hickson element, evidence of a current disability, is satisfied with respect to each of the Veteran's claims.

With regard to the second Hickson element, in service disease or injury, the Veteran received treatment for low back pain in February 1980 and April 1980.  The Veteran otherwise contends that he experienced left shoulder pain and left elbow pain in service.  In his May 1991 service separation examination, the Veteran responded "yes" to "painful or trick shoulder or elbow."  Furthermore, in August 2010, the Veteran stated that he experienced "continuous pressure" to his shoulders and elbows during active duty service.  The Veteran is competent to give evidence regarding what he experienced during service, such as experiencing pain, and the Board has no reason to doubt the sincerity of the Veteran's reports.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The second Hickson element, in-service disease or injury, is therefore met.

Regarding the third Hickson element, medical evidence of nexus, the determination of the relationship, if any, between the Veteran's current disabilities and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Upon review of the Veteran's pertinent medical history at service separation and thereafter, the Board observes that in a May 1991 Report of Medical History, the Veteran checked "yes" to "painful or 'trick' shoulder or elbow."  An associated May 1991 medical examination found, however, that the Veteran's upper extremities were normal in terms of strength and range of motion.  In a March 1992 VA examination, the Veteran reported a history of chronic pain of multiple joints, including the left elbow, left shoulder, and lower back.  The examiner diagnosed the Veteran was arthralgia of the spine, shoulder, and elbows.  In December 1995, a private physician noted that the Veteran was involved with "active weight lifting."  The Veteran stated that he had experienced a back injury in the preceding few days, and he otherwise indicated that he had a five-year history of intermittent low back pain.  The physician diagnosed the Veteran with acute low back strain.  In November 1998, the Veteran complained to a private physician of arthralgias, primarily in his left hip, left knee, and left foot.  The Veteran's joint examination at that time was unremarkable, and the physician indicated that the Veteran's pain was "most likely some degenerative arthritis."

The Veteran was provided with a VA examination in conjunction with his claim for benefits in December 2008.  With regard to the Veteran's left elbow and left shoulder conditions, the examiner indicated that there was no information in the Veteran's service treatment records suggesting that there were no significant injuries or chronic diseases during military service or within one year of discharge that would result in a chronic left elbow or left shoulder condition.  Instead, the examiner found that the Veteran had degenerative changes of the joints consistent with natural aging of the joints, including crepitus that occurs after a time with normal wear and tear.  

With regard to the Veteran's low back condition, the Veteran asserted during his December 2008 VA examination that within a month of service discharge, he had an episode of back pain so severe that he was seen in the emergency room.  The December 2008 examiner opined that the Veteran's lower back condition was less likely than not caused by or a result of active duty military service.  The examiner found that there was no evidence of an incident in service that would have led to a chronic back condition.  Instead, the examiner stated, over time, the discs of the back lose fluid, shrink, and bulge.  This bulging can cause anterior or posterior movement of one vertebra on another or deterioration of the joint-like areas.  The examiner concluded that there was nothing in the record connecting the Veteran's current back pain to his active duty military service.  

The Veteran was provided with an additional VA examination in January 2011.  With regard to the Veteran's left elbow and left shoulder conditions, the examiner noted that the Veteran never complained of left elbow or left shoulder problems in service.  The examiner further noted that a shoulder x-ray from 2005 was normal.  Accordingly, the examiner concluded that it was less likely than not that the Veteran's left elbow and left shoulder conditions were related to service.  

With regard to the Veteran's low back condition, the January 2011 examiner indicated that the Veteran did not have a chronic low back condition in service.  The examiner acknowledged that the Veteran was seen on two occasions in service for back pain, but these were acute incidents that resolved in the service.  The examiner noted that a lumbar x-ray performed in 1992, within one year of the Veteran's retirement from the service, was normal.  The examiner concluded that it was less likely than not that the Veteran's low back condition was related to his military service.

Pursuant to the Board's April 2012 Remand, the Veteran was provided with an additional VA examination in May 2012.  With regard to the Veteran's left elbow and left shoulder condition, the examiner opined that the Veteran's conditions were less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner observed that there were no sick call visits, profiles, duty restrictions, self-reports of pain, or medical examination reports suggesting any left elbow or left shoulder conditions with an onset during his active duty service or within one year of service discharge.  The examiner acknowledged that the Veteran responded "yes" and "can't move left arm sometimes" to the question regarding a "painful or 'trick' shoulder or elbow" on his May 1991 medical separation examination.  Despite this report, the May 1991 medical examiner found no abnormal findings to correlate with these subjectively reported symptoms.  

For approximately seven years after separation from service in 1991, the record contains no complaints of a shoulder or elbow condition.  A November 1998 record from a private medical facility indicated that the Veteran had "arthralgias mostly left hip, left knee, and left foot" with a normal comprehensive joint examination.  Additionally, the May 2012 VA examiner noted that the degree of arthritis in the Veteran's shoulder joint did not suggest the presence of an arthritic condition with an onset over 21 years prior to the examination.  Instead, the current x-ray demonstrated "mild/early" degeneration, suggesting an onset in the more recent past.  The examiner further noted that an x-ray examination of the Veteran's left elbow was normal.  While the examiner considered the lay evidence of the Veteran and his family that he had experienced pain in his elbow and shoulder since service discharge, the examiner could not find a connection between the Veteran's current symptoms and his active duty military service.

With regard to the Veteran's low back disability, the May 2012 examiner opined that the Veteran's condition was less likely than not incurred in or caused by his active duty service.  As a rationale for this opinion, the examiner observed that the Veteran experienced repeated back strains in service in 1978 and 1980 with evidence that such strains were transitory, resolving without residuals.  The examiner observed that in the Veteran's periodic examinations dated 1984, 1986, and 1988, there were no additional documented back injuries or reports of symptoms.  The examiner opined that this lack of documented symptoms was inconsistent with a chronic lumbar spine condition that was manifested during active duty service.  

The May 2012 examiner noted that the Veteran first sought medical attention for low back pain in December 1995.  The examiner observed that this 1995 event was diagnosed as an acute low back strain related to weight lifting exercises unrelated to service.  Without further complaints of back symptoms until 2005, when the Veteran established care with a primary care physician, the May 2012 examiner opined that this 1995 low back injury resolved without residuals.  The examiner considered the Veteran's lay statements regarding his symptoms, but such statements did not alter the examiner's conclusion, given the above evidence.  Instead, the examiner opined that the Veteran's report of "continuing symptoms since service" was more likely related to the back sprain/strain that he experienced in 1995 than to the back injuries that he experienced while in service.  Furthermore, the examiner noted that the Veteran's in-service back injury was characterized as a strain; the Veteran's current diagnosis was degenerative disc disease and lumbar vertebral arthritis.  Neither of these conditions occurs as a result of a sprain or strain and these current conditions are more likely related to aging.  The examiner acknowledged that the Veteran complained in May 1992 of "right side pain with right left numbness."  The examiner noted no further records indicating a chronically disabling pattern of a back condition with an onset within one year of service and no further documentation of back symptoms until the later strain. 

With regard to the December 2008 and January 2011 VA opinions, the Board has previously found those opinions to be inadequate for the purpose of rendering a decision.  Therefore, the Board assigns little probative weight to these opinions and much greater weight to the May 2012 opinion.  To the extent that the Veteran himself believes that his conditions are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report that he experienced pain in service and that he experiences pain now.  Indeed, the Veteran was provided with VA examinations based upon the competency of these reports of pain.

To the extent that the Veteran is contending that his conditions have existed since active duty service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The Board has closely considered the Veteran's accounts of continuing pain, particularly given his reports of a history of chronic pain in multiple joints at service discharge and soon after service discharge.  

Despite the Veteran's complaints of pain currently and his complaints of pain at service discharge, there have been intervening periods in which the Veteran did not complain of such pain or seek treatment for such pain.  For example, the Veteran first sought treatment for low back pain after separation from service in December 1995, at which time the Veteran's treating physician diagnosed the Veteran's back condition as acute, rather than chronic.  While the Veteran reported at that time that he had experienced chronic back pain for the preceding five years, this report is contrary to the finding of the physician that his back condition was acute in nature.  Furthermore, despite the Veteran's contention that he sought emergency treatment for back pain within one month of his discharge from service, the Board observes no treatment records documenting such treatment.  Indeed, during his March 1992 VA examination, the Veteran did not list emergency treatment for a back condition in his past medical history.  The Board find that with respect to the Veteran's claimed low back condition, the weight of this evidence is against a continuity of symptoms since service discharge or a manifestation of arthritis within one year of service discharge.

Furthermore, with respect to the Veteran's claimed left elbow and left shoulder conditions, in November 1998, the Veteran complained of arthralgias primarily in his left hip, left knee, and left foot, with no mention of pain in his elbow or shoulder. Furthermore, the May 2012 VA examiner, upon review of the Veteran's record, considered the Veteran's reports of continuing pain since the time of service separation and could not find a connection between the Veteran's service and his alleged disabilities.  The Board find that with respect to the Veteran's claimed left elbow and left shoulder conditions, the weight of this evidence is against a continuity of symptoms since service discharge or a manifestation of arthritis within one year of service discharge.

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's claimed left elbow, left shoulder, and low back disabilities and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for a left ankle condition, to include as secondary to service-connected post operative meniscectomy of the left knee, is denied. 

Service connection for a left elbow condition is denied. 

Service connection for a left shoulder condition is denied. 

Service connection for a low back condition is denied. 





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


